FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 22, 2022

                                     No. 04-22-00185-CR

                                    Larry Leroy MOORE,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CR-1265
                    Honorable Maria Teresa (Tessa) Herr, Judge Presiding


                                       ORDER
   Appellant’s brief originally was due on June 23, 2022. Appellant is represented on appeal by
Mr. Michael C. Gross. On June 21, 2022, Mr. Gross filed an unopposed motion requesting a
ninety-day extension of time in which to file the brief. We GRANT IN PART and DENY IN
PART.
       Mr. Gross is ORDERED to file appellant’s brief no later than August 22, 2022. Further
requests for an extension of time will be disfavored absent extraordinary circumstances. Mr.
Gross is cautioned that a heavy case load or demanding work schedule is not an extraordinary
circumstance warranting further requests for an extension of time.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court